DETAILED ACTION
Notices to Applicant
This communication is a non-final rejection. Claims 1-19, as filed 01/30/2020, are currently pending and have been considered below.
No priority is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 

Claim Objections
Claim 12 is objected to because of the following informalities.  Claim 12 is not written as a complete sentence. The claim does not make sense if the indentations are removed. For example, “-self-tied knots or weights” and “1 if there is an association” are not separated with any punctuation. The claim must be clarified through re-formatting such as punctuation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically, claim 12 does not read as a complete sentence, so the scope of the claim is not determinable. For example, “-self-tied knots or weights” and “1 if there is an association” are not separated with any punctuation so it is unclear how the limitations interrelate. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process, machine, and/or article of manufacture which recite: A method for contacting a predetermined entity based on a classification of a death event comprising the steps of: 
a) assigning a value comprised within a first predetermined numeric range to a first partial score based on a method which caused the death of a subject; 
b) assigning a value comprised within a second predetermined numeric range to a second partial score based on the subject's personal history of mental illness; 
c) assigning a value comprised within a third predetermined numeric range to a third partial score based on a consistency of the death scene evidence with suicidal dynamics; 
d) assigning a value comprised within a fourth predetermined numeric range to a fourth partial score based on the number of means that caused the death of the subject; 
e) assigning a value comprised within a fifth predetermined numeric range to a fifth partial score based on a compatibility of means and injuries with suicidal dynamics; 
f) summing the values of the partial scores of steps a)-e) to obtain a total score; 
g) adding to the total score a correction factor if at least one positive indicator of suicide is present; 
h) classifying the death event as follows: if the total score is less than or equal to a first threshold the death is classified as suicide; if the total score is greater than the first threshold and it is less than or equal to a second threshold the death is classified as atypical suicide; if the score is greater than the second threshold, than the death is classified as incompatible with suicide; 
i) if the death event is classified as incompatible with suicide contacting the predetermined entity by sending a signal via a telecommunication system to the predetermined entity.

Step 2A Prong One
The broadest reasonable interpretation of these steps includes mental processes because each italicized component can practically be performed by the human mind or with pen and paper. Nothing in the claims precludes the italicized portions from practically being performed in the mind. For example, assigning values and classifying events in the context of this claim encompasses a mental process of the user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the 
The italicized portions also encompass methods of organizing human activity because they assist a pathologist in analyzing a subject and notifying authorities. The claim further recites mathematical concepts such as scores and sums.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-9 and 11-15 which recite additional aspects of the mental process or claims 16-19 which recite additional generic computing equipment).  

Step 2A Prong Two
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of generic computing equipment in claims 16-19 which amount to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of “contacting the predetermined entity by sending a signal via a telecommunication system to the predetermined entity” which amounts to an insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-9 and 11-19 which recite additional limitations which amount to invoking computers as a tool to perform the abstract idea and claims 10 and 15 which recites additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to insignificant extra-solution activity). Looking at the limitations as an ordered 

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii), electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii), storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)). Additionally, initiating a call to authorities as the result of computer logic indicating the need for police (as in claims 1, 10, and 15) is well-understood, routine, and conventional as demonstrated by the attached “Device automatically calls 911 in a serious car crash” by WMAR reference which describes a commercially available product that senses an accident and calls 911. Additionally, US 8,766,789 to Cosentino et al. demonstrates that this feature was well-known before the filing date of the instant application: The method 400 continues to block 410 to determine if an emergency response is necessary. If an emergency response is determined to be necessary, then the method 400 continues to block 410 to notify emergency services or 911 (col. 9 lines 6-9).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Visentin (“Suicide identification during on-site inspection. Proposal and application of an interpretative method for death scene investigation”, Forensic Science International 297 (2019) 148–155) in view of Cosentino (US 8,766,789).

Examiner’s note
The Visentin reference appears to include the inventor as an author, but an affidavit (if appropriate) would be required to overcome this reference.

Regarding claim 1, Visentin discloses: A method for contacting a predetermined entity based on a classification of a death event comprising the steps of: 
a) assigning a value comprised within a first predetermined numeric range to a first partial score based on a method which caused the death of a subject (Table 1); 
b) assigning a value comprised within a second predetermined numeric range to a second partial score based on the subject's personal history of mental illness (Table 2); 
c) assigning a value comprised within a third predetermined numeric range to a third partial score based on a consistency of the death scene evidence with suicidal dynamics (Table 3); 
d) assigning a value comprised within a fourth predetermined numeric range to a fourth partial score based on the number of means that caused the death of the subject (Table 4); 
e) assigning a value comprised within a fifth predetermined numeric range to a fifth partial score based on a compatibility of means and injuries with suicidal dynamics (Table 5); 
f) summing the values of the partial scores of steps a)-e) to obtain a total score (Table 7); 
(Table 6); 
h) classifying the death event as follows: if the total score is less than or equal to a first threshold the death is classified as suicide; if the total score is greater than the first threshold and it is less than or equal to a second threshold the death is classified as atypical suicide; if the score is greater than the second threshold, than the death is classified as incompatible with suicide (Table 7).

Visentin does not expressly disclose, but Cosentino teaches: [based on the result of a questionnaire] contacting the predetermined entity by sending a signal via a telecommunication system to the predetermined entity (“The method 400 continues to block 410 to determine if an emergency response is necessary. If an emergency response is determined to be necessary, then the method 400 continues to block 410 to notify emergency services or 911,” col. 9 lines 6-9).
It would have been obvious to one of ordinary skill in the art to include the emergency call of Cosentino within the suicide detection system of Visentin because that would improve the forensic pathologist’s workflow by making the call to authorities more convenient.

Regarding claim 2¸Visentin further discloses: wherein in each step a)-e) said first, second, third, fourth and/or fifth predetermined numeric range is 0 to 2 (Tables 1-5).

Regarding claim 3¸Visentin further discloses: wherein in step a) 0 is assigned to the first partial score if the method has a statistical frequency as suicidal method greater than a first predetermined value; 1 is assigned to the first partial score if the method has a statistical frequency as suicidal method between a second predetermined value and the first predetermined value; and 2 is assigned to the first partial score if the method has a statistical frequency as suicidal method less than the second (Table 1).

Regarding claim 4¸Visentin further discloses: wherein in step b) 0 is assigned to the second partial score if the subject presented at least one disorder selected from schizophrenia, borderline or antisocial personality, mood disorders, drug addiction and alcoholism; 1 is assigned to the second partial score if there is the suspicion of substance abuse and if the subject has a history of mood disorders or former addiction; 2 is assigned to the second partial score in case of absence of the above-mentioned diseases or in the case of lack of information (Table 2).

Regarding claim 5¸Visentin further discloses: wherein in step c) 0 is assigned to the third partial score if all the following events are detected: discovery of the weapon or of elements necessary for the performance of the hypothetical suicide near the cadaver, detection of a suicide note or farewell message, presence of ordered personal effects of the victim and/or absence of signs of a struggle or of forced entry in enclosed places; 1 is assigned to the third partial score in case of presence of the weapon or the elements necessary for the implementation of the hypothetical suicide in the vicinity of the cadaver and at least one of the following: absence of disorder and presence of open windows and doors or open space; and 2 is assigned to the third partial score in all the other cases (Table 3).

Regarding claim 6¸Visentin further discloses: wherein in step d) 0 is assigned to the fourth partial score if only one suicidal method is adopted by the subject or in case of absence of injuries to which death could be attributed; 1 is assigned to the fourth partial score if two suicidal methods are adopted; and 2 is assigned to the fourth partial score in the case of adoption of more than two suicidal (Table 4).

Regarding claim 7¸Visentin further discloses: wherein in step e) 0 is assigned to the fifth partial score if the injuries are typical for suicide; 1 is assigned to the fifth partial score if injuries are considered on average compatible with suicide; and 2 is assigned to the fifth partial score if injuries are poorly compatible with suicide (Table 5).

Regarding claim 8¸Visentin further discloses: wherein in step g) said correction factor is -1 (Table 6).

Regarding claim 9¸Visentin further discloses: wherein in step h) said first threshold is 1 and said second threshold is 8 (Table 7).

Regarding claim 10¸Visentin does not expressly disclose, but Cosentino further teaches: wherein in step i) said contacting a predetermined entity is starting a call to a predetermined entity (“The method 400 continues to block 410 to determine if an emergency response is necessary. If an emergency response is determined to be necessary, then the method 400 continues to block 410 to notify emergency services or 911,” col. 9 lines 6-9). The motivation to combine is the same as in claim 1.

Regarding claim 11¸Visentin further discloses: wherein in step b) said mood disorder is depression, bipolar disorders, major depressive disorder, seasonal affective disorder (SAD), bipolar I (Table 2).

Regarding claim 12¸Visentin further discloses: wherein in step e) the injuries are due to drowning and the scores are assigned as follows: 0 if it is present at least one among: - related injuries - absence of injuries and - self-tied knots or weights 1 if there is an association with ecchymosis and bruising or other not lethal injuries 2 for any case excluded from the scores 0 and 1; or the injuries are due to firearms and the scores are assigned as follows: 0 if all of these are present: - typical localization - contact or close range gunshot wounds - direction bottom-up - use of the right hand in right-handed subjects, of the left hand in the left-handed - presence of gunpowder residues and/or blood splashes on the victim's hand 1 if typical localization and at least one among: - contact or close range gun shotgun wounds - direction bottom-up - use of the right hand in right-handed subjects, the left hand in the left-handed 2 for any case excluded from the scores 0 and 1; or the injuries are due to bladed weapons and the scores are assigned as follows: 0 if all of these are present: - typical localization - hesitation marks - no damages to clothes - parallel injuries 1 if typical localization and at least one among: - hesitation marks - no damages to clothes - parallel injuries 2 if at least one is present among: - defensive wounds - chop wounds - no typical localization - exclusion from the score 0 and 1; or the injuries are due to hanging and the scores are assigned as follows: 0 if all of these are present: - complete hanging - oblique, discontinuous, excoriated, unevenly deep ligature furrows in the neck - absence of other injuries with the exception of wrist slashing 1 if oblique, discontinuous, excoriated, unevenly deep groove in the neck is present and at least one between: - incomplete hanging - no petechiae 2 if at least one is present among: - other injuries - not excoriated ligature furrows - exclusion from the score 0 and 1; or the injuries are due to smothering and the scores are assigned as follows: 0 if all of these are present: - presence of objects suitable to cause a simultaneous forced occlusion of mouth and nose still (Table 5).

Regarding claim 13¸Visentin further discloses: wherein in step g) said positive indicator of suicide is one or more event selected from: - isolating from friends and/or family members; - communicating to relatives or friends a conviction of the meaninglessness of life (hopeless life); - getting rid of personal items of sentimental value; - a sudden improvement in mood after a period of mood deflection; - neglecting personal hygiene and physical appearance; - purchasing or accumulating pharmaceutical drugs; - purchasing or procuring firearms; - sudden renewed interest or loss of interest in religion; - neglecting hobbies or daily routines; - making appointments with a doctor for slight or dubious ailments; - resigning from job; - sudden interruption of work; - change in performance at school, university, or work; - changes in sleep and appetite patterns (Table 6).

Regarding claim 14¸Visentin further discloses: wherein in step h), the death event is further classified in slightly atypical suicide if the score is comprised between 2 and 3, in moderately atypical suicide if the score is between 4 and 5, in strongly atypical suicide if the score is comprised between 6 and 8 (Table 7).

Regarding claim 15¸Visentin further discloses: a) assigning a value between 0 and 2 to a first partial score based on the method which caused the death of a subject, wherein optionally 0 is assigned to the first partial score if the method has a statistical frequency as suicidal method greater than a first predetermined value; 1 is assigned to the first partial score if the method has a statistical frequency as suicidal method between a second predetermined value and the first predetermined value; and 2 is assigned to the first partial score if the method has a statistical frequency as suicidal method less than the second predetermined value, the first predetermined value being greater than the second predetermined value; b) assigning a value between 0 and 2 to a second partial score based on the subject's personal history of mental illness, wherein optionally 0 is assigned to the second partial score if the subject presented at least one disorder selected from schizophrenia, borderline or antisocial personality, mood disorders, drug addiction and alcoholism; 1 is assigned to the second partial score if there is the suspicion of substance abuse and if the subject has a history of mood disorders or former addiction; 2 is assigned to the second partial score in case of absence of the above-mentioned diseases or in the case of lack of information; c) assigning a value between 0 and 2 to a third partial score based on the consistency of the death scene evidence with suicidal dynamics, wherein optionally 0 is assigned to the third partial score if all the following events are detected: discovery of the weapon or of elements necessary for the performance of the hypothetical suicide near the cadaver, detection of a suicide note or farewell message, presence of ordered personal effects of the victim and/or absence of signs of a struggle or of forced entry in enclosed places; 1 is assigned to the third partial score in case of presence (Table 7); 
Visentin does not expressly disclose, but Cosentino further teaches: i) starting a call to a predetermined entity if the death event is classified as incompatible with suicide (“The method 400 continues to block 410 to determine if an emergency response is necessary. If an emergency response is determined to be necessary, then the method 400 continues to block 410 to notify emergency services or 911,” col. 9 lines 6-9). The motivation to combine is the same as in claim 1.

Regarding claim 16¸ Visentin does not expressly disclose, but Cosentino further teaches: A computer program for carrying out the method of claim 1 (“program code,” col. 17 line 18).

Regarding claim 17¸ Visentin does not expressly disclose, but Cosentino further teaches: A computer-readable data carrier having stored thereon said computer program of claim 16 (“By way of example, and not limitation, such computer-readable media can comprise RAM, ROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other medium that can be used to store desired program code in the form of instructions or data structures and that can be accessed by a computer,” col. 17 lines 13-19). The motivation to combine is the same as in claim 1.

Regarding claim 18¸ Visentin does not expressly disclose, but Cosentino further teaches: A data processing device comprising a processor configured to perform the method of claim 1 (FIG. 18). The motivation to combine is the same as in claim 1.

Regarding claim 19¸ Visentin does not expressly disclose, but Cosentino further teaches: A data processing device comprising a processor configured to perform the method of claim 1, wherein the data processing device is a computer, a mobile phone or a tablet, which comprises a computer-readable data carrier having stored thereon a computer program for carrying out the method (FIG. 18). The motivation to combine is the same as in claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626